Citation Nr: 0319934	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  97-05 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as bipolar disorder.

3.  Entitlement to eligibility for nonservice connected 
disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 20, 1974, to 
October 24, 1974.  This appeal arises from September 1996 and 
February 2002 rating decisions of the Department of Veterans 
Affairs (VA), New Orleans, Louisiana, regional office (RO).  

The veteran and his spouse presented testimony at a 
Videoconference hearing held by the undersigned Acting 
Veterans Law Judge in March 2003.  A copy of the transcript 
of the hearing has been associated with the claims folder.

The issue of entitlement to eligibility for nonservice 
connected disability pension will be addressed in the remand 
portion of this document.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims on appeal.

2.  The veteran does not currently have post-traumatic stress 
disorder.

3.  Medical opinions of record have linked the veteran's 
current bipolar disorder to symptoms noted during his period 
of active duty.





CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2002).

2.  Bipolar disorder was incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the November 
1996 and January 2003 statements of the case (SOCs) of the 
laws and regulations pertaining to his claims for service 
connection.  This was sufficient for notification of the 
information and evidence necessary to substantiate the 
claims, and the veteran has been adequately informed as to 
the type of evidence that would help substantiate his claims. 

A February 2002 letter to the veteran informed him of what 
information and evidence he needed to supply, and what VA 
would do to assist in obtaining pertinent evidence.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  It also specified what 
evidence the veteran must obtain to successfully prosecute 
his claim, what evidence VA had obtained and that VA had 
assisted him in attempting to obtain evidence that he had 
identified as relevant to his claims.  The veteran was 
provided with VA examinations in August 1997 and September 
2000.  Private and Social Security Administration records 
have been obtained.  At his videoconference hearing before 
the undersigned in March 2003, the veteran indicated that he 
has no other records or additional evidence to be obtained.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

The Board declines to obtain an additional medical opinion 
with respect to the claim of service connection for post-
traumatic stress disorder because there is no evidence of 
that diagnosis of record, and the two previous VA psychiatric 
examinations of record have not found post-traumatic stress 
disorder.  As the Board is granting service connection for 
bipolar disorder, which encompasses the veteran's current 
psychiatric symptomatology, no additional benefit would flow 
from further development of the veteran's claim for service 
connection for post-traumatic stress disorder.  The duty to 
assist is not invoked where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 USCA 5103A(a)(2).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand on the service connection issues would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

The Board notes that eligibility for a post-traumatic stress 
disorder service connection award requires: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(2002).

The veteran served on active duty in the U.S. Navy for one 
month and six days in September and October 1974.  In October 
1974, he was noted to have episodes of sleepwalking during 
service; these episodes were attested to by three signed 
witness statements.  A Naval Aptitude Board determined that 
the veteran was unsuitable for further training.  Mental 
status examination showed no obvious signs of psychosis, 
neurosis, or suicidal ideation.  However, the Naval Aptitude 
Board determined that "this recruit's personality has not 
yet reached a degree of stability commensurate with the 
demands of further training."  The veteran was discharged in 
October 1974.

A May 1994 psychological evaluation diagnosed bipolar 
disorder, in partial remission, and alcohol dependence, in 
partial remission.

A December 1994 note from L.E.S., M.D., the veteran's 
treating physician, stated that the veteran was "a manic 
depressive who has to be on Lithium and Xanax constantly."

A statement dated in June 1997 from Dr. S. noted that the 
veteran had been treated for several years.  Dr. S. stated 
that the veteran gave a history of having been discharged 
from the service for sleepwalking, and had had a very 
unstable mental situation after his discharge, working at 
more than 30 different jobs in the three years following 
service.  Dr. S. stated that the veteran had since been 
diagnosed with bipolar disorder "which he probably had while 
he was in the service and probably the reason he was 
discharged.  He probably did some sleepwalking too but I 
think his emotional problems started while he was in the 
service."

An examination was conducted by a panel of two VA 
psychiatrists in August 1997.  The examiners noted that they 
reviewed the claims folder prior to the examination of the 
veteran.  The veteran reported that he had found his Navy 
training to be quite stressful, and had begun to have 
episodes in service when he would get up at night feeling 
highly energized and do physical activity like jumping jacks 
until he was exhausted.  The veteran stated that after his 
discharge he held 33 different jobs for brief periods.  He 
related what the examiners described as a steadily 
deteriorating clinical picture of dysfunction and multiple 
manic and depressive episodes.  The veteran finally sought 
treatment from Dr. S. in 1992, and was put on Lithium and 
Xanax.  The veteran reported restless sleep, occasional 
nightmares with themes of violence, and occasional crying 
spells.  He had no friends and did not socialize.  He had 
mood swings with anger outbursts.  The veteran described 
periods of high activity when he could not sleep and his mind 
went from one thought to the next, and also periods when he 
became quite depressed.  On examination, he was verbal and 
alert.  There was flight of ideas.  The veteran reported 
occasional suicidal ideation, and described hearing voices at 
times.  His memory, concentration, and judgment were 
impaired.  Reality testing was tenuous.  The diagnosis was 
bipolar I disorder, most recent episode unspecified.  The 
examiners stated that:

...it is the opinion of this board that 
this vet's illness began during his 
service in the United States Navy in 
1974.  The stress of the training 
precipitated the first documented 
hypomanic episode- a symptom of which was 
the "sleepwalking episodes" which were 
probably not real sleepwalking episodes 
as such but part of an overall clinical 
picture of hypomania at the time. 

In an addendum to their report in January 1998, the board of 
VA psychiatrists reiterated the above opinion.  

A VA examination was conducted in September 2000.  The 
examiner reviewed the claims folder and summarized the 
veteran's history.  The veteran reported that "this all 
began when he was in the San Diego Naval Base, a lot of fear 
and stress."  He stated that he could not think well, was 
very scared, and everything he did was wrong.  He was very 
confused, and felt depressed one minute and very good and 
energized the next.  On examination, the veteran was noted to 
be cooperative but sad.  He appeared hopeless.  He was 
sedated and talked in a monotone.  He was fully oriented, 
with fairly good recent and remote memory.  The diagnosis was 
bipolar disorder.  The examiner stated that he tended to 
agree with the report of the board of psychiatrists completed 
in August 1997.  As an addendum to his report, the examiner 
added the following:

After further review of this veteran's 
records, it is my opinion that the 
sleepwalking episodes in 1974 were 
related to the veteran's bipolar disorder 
diagnosed in 1993.

Reviewing the medical evidence, the Board notes that the 
record contains no diagnosis of post-traumatic stress 
disorder.  Neither the private physician's statements nor the 
two VA examination reports have mentioned post-traumatic 
stress disorder.  In the absence of medical evidence 
diagnosing the condition, service connection for post-
traumatic stress disorder must be denied.  38 C.F.R. § 
3.304(f) (2002).

The weight of the medical evidence indicates that the veteran 
currently has bipolar disorder.  His private physician has 
opined, based on the veteran's reported history, that this 
began during the veteran's brief period of active duty in 
1974.  More importantly, both the panel of two VA 
psychiatrists in August 1997 and the VA psychiatrist in 
September 2000, after review of the claims folder and 
examination of the veteran, have stated that the sleepwalking 
episodes documented in the service medical records were 
likely an early manifestation of the bipolar disorder 
diagnosed in the early 1990's.  In the absence of medical 
evidence refuting their conclusions, the Board finds that the 
above medical findings warrant the application of the 
reasonable doubt doctrine, and thus, a grant of service 
connection for bipolar disorder is appropriate.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for bipolar disorder is granted.


REMAND

The Secretary is authorized to pay a pension to veterans who 
are permanently and totally disabled from causes that are not 
service connected and who meet certain basic eligibility 
requirements.  38 U.S.C.A. § 1521(a), (j) (2002); 38 C.F.R. § 
3.3(a)(3) (2002).  The veteran served from September 20, 
1974, to October 24, 1974.  He served for one month and six 
days.  

A veteran must have served for 90 days, beginning, ending, or 
entirely during a period of war, or have been discharged 
because of a service-connected disability, or have an 
aggregate of 90 days or more of service in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j) (West 2002).  Discharge for 
service-connected disability means "discharged or released 
from such service for a disability adjudged service-connected 
without presumptive provisions of law, or at time of 
discharge had such a service-connected disability, shown by 
official service records, which in medical judgment would 
have justified a discharge for disability."  38 C.F.R. § 
3.3(a)(3)(ii) (2002).

In view of the above grant of service connection for bipolar 
disorder, the veteran is entitled to initial RO adjudication 
of his claim for entitlement to eligibility for nonservice 
connected disability pension under the provisions of 
38 C.F.R. § 3.3(a)(3)(ii) (2002), cited above.  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision on that question at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should consider the veteran's claim 
for entitlement to eligibility for 
nonservice connected disability pension, 
in light of the Board's grant of service 
connection for bipolar disorder, under the 
provisions of 38 U.S.C.A. § 1521(j) (West 
2002), and 38 C.F.R. § 3.3(a)(3)(ii) 
(2002).  The veteran and his 
representative must be provided with a 
supplemental statement of the case (SSOC) 
containing a summary of the applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the appellant until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	C. TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



